DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
	Claims 2-3, 5-6, 10-11, 36, 40 and 43-53 are pending.
Claim 36 and 48 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.








Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36, 2-3, 5-6, 10-11, 40, 43-45 and 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (hereinafter Davis, U.S. Patent Application Publication No. 2002/0133516 A1, filed 12/22/2000, published 09/19/2002) in view of Grant et al. (hereinafter Grant, U.S. Patent Application Publication No. 2012/0005156 A1, filed 06/30/2010, published 01/05/2012), and in further view of Sanborn et al. (hereinafter Sanborn, U.S. Patent Application Publication No. 2009/0327277 A1, filed 05/27/2009 (371 date), published 12/31/2009).
Regarding independent claim 36, Davis teaches:
A method performed by a data processing apparatus, the method comprising:
Note: an “entity” (indicates identity as in ownership) is defined (Substitute Specification at p. 10, lines 5-11) is used with reference to a “content stream” and can be a person, organization or government (country). Further, only 1 “content stream” per user (p. 10, lines 15-16).

receiving a plurality of content items from a user and storing the plurality of content items in memory in a content stream associated with an entity (at least Abstract; p. 2, [0057]; p. 4, [0087]-[0088]; p. 5, [0116]; pp. 12-15, [0280]-[0382]; Figure 10 [Wingdings font/0xE0] Davis teaches a system for end-to-end content publishing including the creation of information content (e.g. objects, fragments) by a publishing author to produce “servables” storable in databases (e.g. content management systems). (at least p. 8, [0196]-[0197]; pp. 12-13, [0289]-[0296]; Figures 8, 10 [Wingdings font/0xE0] Davis describes use of a GUI (an editor) to enable the creation/modification of multimedia content. The GUI is customized to the particular role of the user (interpreted as an example of an entity); the user having previously logged into the system (see p. 8, [0196]). That is, the user (entity), based on their designated role, is limited as to what they can create/edit. Further, content that has been created and stored may be searched according to category, keyword, title, author, last modification date, etc. (see p. 8, [0197]). Still further, Davis describes the identification of meta information used to describe and to be associated with the content include the title, author, contents, revision date, and document type (see p. 12, [0289]). The point here is that each portion of content created/edited by the user (entity) having logged into the system and with the GUI, is associated by metadata with that user (the author, a unique ID)).
Note: The Examiner is interpreting the claimed “content model” as describing a document template (e.g., see Substitute Specification at p. 11, lines 24-27) and “content element” as describing content that one might place into a template slot or hole. Please correct if needed!

receiving a content model from a user that includes at least one model element and storing the content model in the content stream (at least p. 13, [0297]-[0300]; Figure 10 [Wingdings font/0xE0] Davis describes the creation of “document templates” by domain experts that define the structure of the “servables” and fragments (see pp. 12-13, [0288]-[0292]) and, in addition, include auxiliary lookup tables for DTDs as well as the DTD-to-database mapping files. Davis further teaches that the created templates are stored because Davis teaches that a blank form based on a document template, the document template obtained based on selection, by the user, of the type of new document to be created (see p. 13, [0320]-[0328])).
Note: The Examiner interprets the claimed “association” step as describing, for example, the insertion or placement of the “content items” into a template; where the claimed “content model” is being interpreted as a template (e.g., see Substitute Specification at p. 11, lines 24-27). Please correct if needed!

receiving an association from a user between at least a portion of a first content item and a model element of the content model and between at least a portion of a second content item and a model element of the content model and storing a record of the associations in the content model (at least Abstract; p. 2, [0057]; p. 4, [0087]-[0088]; p. 5, [0116]; p. 6, [0127]-[0133]; pp. 12-15, [0280]-[0382]; Figure 10 [Wingdings font/0xE0] Davis teaches a system for end-to-end content publishing including the creation of information content (e.g. objects, fragments). Each fragment type is associated with a DTD (specifically metadata and content elements); a DTD is interpreted as the claimed content model);
Davis fails to explicitly teach:
Note: The Examiner interprets the “visual rendering” of the claimed “dynamic document view of the content model” as displaying a template containing at least one “content item” in its current state. That is, as the template + content item(s) currently appear to the user as they are at the time of display, displaying the current versions of the template and/or content items. Please correct if needed!

receiving a selection from a user of a dynamic document view for the content model; at a first instance in time, visually rendering the content model according to the dynamic document view;
However, Grant teaches:
receiving a selection from a user of a dynamic document view for the content model; at a first instance in time, visually rendering the content model according to the dynamic document view (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes a modification author and the date and time of the modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display (visual rendering) of a dynamic document view as a view produces a version of the file having the current version of each of its components).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information (metadata) on a section-by-section basis.
Davis fails to explicitly teach:
at a second instance in time after the first instance in time, altering the at least a portion of the first content item and adding metadata about the alteration to the first content item denoting at least one of
a time of alteration,
an identity of a user from which the alteration was received,
a geographic location from which the alteration was received, and
an activity specified by a user in connection with the alteration,
while maintaining a record of the first content item before alteration;
at a third instance in time after the second instance in time, altering the at least a portion of the second content item and adding metadata about the alteration to the second content item denoting at least one of
a time of alteration,
an identity of a user from whom the alteration was received,
a geographic location from which the alteration was received, and
an activity specified by the user in connection with the alteration
while maintaining a record of the second content item before alteration.
However, Grant teaches:
at a second instance in time after the first instance in time, altering the at least a portion of the first content item and adding metadata about the alteration to the first content item denoting at least one of
a time of alteration,
an identity of a user from which the alteration was received,
a geographic location from which the alteration was received, and
an activity specified by a user in connection with the alteration,
while maintaining a record of the first content item before alteration (at least p. 4, [0032], [0036]-[0038]; Figures 3, 5-6 [Wingdings font/0xE0] Grant teaches that each time a section (e.g., at least a portion of a first content item) of a document or file is edited, the modification author (e.g., an identity of a user from which the alteration was received), the date and time of the modification (e.g., time of alteration), and the version number are stored in the section metadata, so that the complete revision history of an individual section can be recalled from the section metadata and displayed).
at a third instance in time after the second instance in time, altering the at least a portion of the second content item and adding metadata about the alteration to the second content item denoting at least one of
a time of alteration,
an identity of a user from whom the alteration was received,
a geographic location from which the alteration was received, and
an activity specified by the user in connection
with the alteration while maintaining a record of the second content item before alteration (at least p. 4, [0032], [0036]-[0038]; Figures 3, 5-6 [Wingdings font/0xE0] Grant teaches that each time a section (e.g., at least a portion of a second content item) of a document or file is edited, the modification author (i.e., an identity of a user from which the alteration was received), the date and time of the modification (e.g., time of alteration), and the version number are stored in the section metadata, so that the complete revision history of an individual section can be recalled from the section metadata and displayed);
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis fails to explicitly teach:
Note: The Examiner interprets the “visual rendering” of the claimed “dynamic document view of the content model” as displaying a template containing at least one “content item” in a current state. That is, as the template + content item(s) currently appear to the user at the time of display.

at a fourth instance in time after the third instance in time, visually rendering the content model according to the dynamic document view such that the most current state of the first and second content items is rendered.
However, Grant teaches:
at a fourth instance in time after the third instance in time, visually rendering the content model according to the dynamic document view such that the most current state of the first and second content items is rendered (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author, and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components),
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis and Grant fail to explicitly teach:
Note: changing from a dynamic document view to a static document view? It is noted that (see Substitute Specification at p. 11, lines 27-28) that both the dynamic and static document views are also known as rendered document views.

“Filtering” is described (see Substitute Specification at p. 14, line 27 through p. 15, line 8) and is used to determine what content item(s), content model(s) (e.g. template(s)) are to be rendered for display to the user.

Further, as claim 36 includes a sequence of limitations (i.e., first-fifth instances in time…), the ordering would appear to be (first, second, third, fifth, fourth)?

Further, is the limitation below to be included as part of the fourth instance, or is it independent. Please provide clarifications!

receiving a selection from a user of a rendered document view for the content model, the rendered document view having associated with it a rendering filter to be applied to the metadata of the metadata of the first and second content items, and at a fifth instance in time after the third instance in time, in response to receiving the selection of the rendered document view for the content model, applying the rendered filter to the metadata about the alterations to the first and second content items and, in rendering a document according to the rendered document view, only rendering the alterations to the first and second content items if the metadata about those respective alterations meet the requirements of the rendering filter.
However, Sanborn teaches:
receiving a selection from a user of a rendered document view for the content model, the rendered document view having associated with it a rendering filter to be applied to the metadata of the metadata of the first and second content items, and at a fifth instance in time after the third instance in time, in response to receiving the selection of the rendered document view for the content model, applying the rendered filter to the metadata about the alterations to the first and second content items and, in rendering a document according to the rendered document view, only rendering the alterations to the first and second content items if the metadata about those respective alterations meet the requirements of the rendering filter (at least Abstract; pp. 2-3, [0027]-[0034], [0039]-[0045]; pp. 4-5, [0063]-[0069], [0071]-[0078]; p. 5, [0080]-[0091]; p. 6, [0104]-[0107] [Wingdings font/0xE0] Sanborn teaches a document creation application 32 such as a document editor for creating or editing a document containing one or more reusable fragments (see p. 2, [0027]-[0034]). Each reusable fragment has associated with it metadata (see p. 2, [0039]-[0043]; p. 4, [0063]-[0069]; p. 5, [0080]-[0090]). Fragments and their associated metadata are stored as records 26 in a fragment store 25 comprising a database (see pp. 2-3, [0044]-[0045]). A fragment search engine 34 may be used to search/filter fragments stored in the fragment store 25 such that only fragments meeting the search criteria may be presented for inclusion in the document (see pp. 4-5, [0071]-[0078]). Fragments may be edited within a document (see p. 5, [0091]). Edits or changes made to fragments may be automatically added to the fragment store 25. Changed versions may then be available for reuse along with the original versions. Metadata may be added/updated that indicate the various versions of fragments stored in the fragment store 25 (see pp. 6-7, [0104]-[0107]). Finally, the system 10 may permit a user to open a document and cause system 10 to search for updated versions of any fragments that are present in the document (i.e. a filtering is applied to fragments when the document is opened/displayed). The system may present the user with the option of updating the document to include updated versions of any fragment(s) for which one or more updated versions exists in fragment store 25. If the user so chooses, the document will be updated by integrating the updated version(s) of the fragment(s) in place of the existing fragment(s). The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis (see p. 6, [0104]) (i.e., the document fragments are filtered such that the current state (version) of the fragments may be displayed)), and
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby multiple authors may select (filter) and view individual versions of a document according to the time they were archived.


Regarding dependent claim 2, Davis teaches:
associating the plurality of content items with a unique user identity corresponding to the user from which they were received (at least p. 8, [0196]-[0197]; pp. 12-13, [0289]-[0296]; Figures 8, 10 [Wingdings font/0xE0] Davis describes use of a GUI (an editor) to enable the creation/modification of multimedia content. The GUI is customized to the particular role of the user; the user having previously logged into the system (see p. 8, [0196]). That is, the user, based on their designated role, is limited as to what they can create/edit. Further, content that has been created and stored may be searched according to category, keyword, title, author, last modification date, etc. (see p. 8, [0197]). Still further, Davis describes the identification of meta information used to describe and to be associated with the content include the title, author, contents, revision date, and document type (see p. 12, [0289]). The point here is that each portion of content created/edited by the user having logged into the system and with the GUI, is associated by metadata with that user (the author, a unique ID).

Regarding dependent claim 3, Davis teaches:
the plurality of content items each comprise alphanumeric text, audio data, graphical data, or video data (at least p. 8, [0196]; Figure 8 [Wingdings font/0xE0] Davis describes the creation of reusable information fragments such as images, video, sound and other multimedia assets (i.e. content items)).







Regarding dependent claim 5, Davis and Grant fail to explicitly teach:
assigning metadata to at least one of the plurality of content items or to the content model and wherein the metadata is automatically assigned by a processor of the data processing apparatus based on a user identity, time, geographic location, or attributes or tags previously assigned to the content item or model.
However, Sanborn teaches:
assigning metadata to at least one of the plurality of content items or to the content model and wherein the metadata is automatically assigned by a processor of the data processing apparatus based on a user identity, time, geographic location, or attributes or tags previously assigned to the content item or model (at least Abstract; pp. 1-2, [0011]-[0019]; Figures 1-2 [Wingdings font/0xE0] Sanborn teaches that metadata is generated for each fragment of content which can be a combination of user-specified or values parsed (by the system) from the document (from which fragments are extracted) or values obtained from said document using an API (e.g., automatically assigned by processor). Some examples of fragment metadata are provided in Tables 1 and 2 (see p. 4, [0069] and p. 6, [0105], respectively)),
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.
Regarding dependent claim 6, Davis and Grant fail to explicitly teach:
assigning metadata to at least one of the plurality of content items or to the content model, wherein the metadata comprises a user assigned value, an automatically assigned value, or a collaboratively assigned value.
However, Sanborn teaches:
assigning metadata to at least one of the plurality of content items or to the content model, wherein the metadata comprises a user assigned value, an automatically assigned value, or a collaboratively assigned value (at least Abstract; pp. 1-2, [0011]-[0019]; Figures 1-2 [Wingdings font/0xE0] Sanborn teaches that metadata is generated for each fragment of content which can be a combination of user-specified or values parsed (by the system) from the document (from which fragments are extracted) or values obtained from said document using an API (e.g., automatically assigned by processor). Some examples of fragment metadata are provided in Tables 1 and 2 (see p. 4, [0069] and p. 6, [0105], respectively)),
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.




Regarding dependent claim 10, Davis fails to explicitly teach:
at the second instance in time, altering the at least a portion of the first content item according to instructions received from a user; and assigning metadata to the first content item that relate to the identity of the user from which alteration instructions were received.
However, Grant teaches:
at the second instance in time, altering the at least a portion of the first content item according to instructions received from a user; and assigning metadata to the first content item that relate to the identity of the user from which alteration instructions were received (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author, and the date and time of modification. Upon editing a section in the file, the version information of that section is updated).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of version or revision information. Adding the teachings of Grant provides the benefit of automatically creating and maintaining revision information on a section-by-section basis upon editing or modifying the section.






Regarding dependent claim 11, Davis teaches:
altering the at least a portion of the first content item is performed by at least two user identities or at least one user identity at different times (at least p. 6, [0125]; pp. 9-10, [0230]-[0236], [0246] [Wingdings font/0xE0] Davis describes a client editor application GUI with which content creators can create new documents, search for existing documents, check-in, check-out documents, modify and publish documents. Meta information associated with these documents is stored by a metastore manager and includes both system and non-system generated tags; the former generated by the system and the latter generated by the content creator. System generated meta information includes who the author was, when it was last modified, etc. (see p. 14, [0371]-[0372]). These suggest a system that at least supports editing by a single user over time).

Regarding dependent claim 40, Davis fails to explicitly teach:
Note: It is noted that (see Substitute Specification at p. 11, lines 27-28) that both the dynamic and static document views are also known as rendered document views.

the selection of the rendered document view is received from a first user and the selection of the dynamic document view is received from a second user.
However, Grant teaches:
the selection of the rendered document view is received from a first user and the selection of the dynamic document view is received from a second user (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes the modification author (indicating that multiple users may be using the system to include displaying documents) and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components. The file is capable of being edited by more than one user by virtue of its recording as part of revision history with each section the author associated with the edit. Furthermore, one of ordinary skill in the art at the time of invention would have known that users of a system such as Grant would have been able to separately select different views allowing each user to see the version they desired).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of version or revision information. Adding the teachings of Grant provides the benefit of automatically creating and maintaining revision information on a section-by-section basis upon editing or modifying the section by a user or users.












Regarding dependent claim 43, Davis fails to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least an identity of a user from whom the respective alterations were received
However, Grant teaches:
the metadata added as a result of the alterations to the first and second content items includes at least an identity of a user from whom the respective alterations were received (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author (indicating that multiple users may be using the system to include displaying documents) and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components. The file is capable of being edited by more than one user by virtue of its recording as part of revision history with each section the author associated with the edit. Furthermore, one of ordinary skill in the art at the time of invention would have known that users of a system such as Grant would have been able to separately select different views allowing each user to see the version they desired).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of version or revision information. Adding the teachings of Grant provides the benefit of automatically creating and maintaining revision information on a section-by-section basis upon editing or modifying the section by a user.
Davis and Grant fail to explicitly teach:
a requirement of the rendering filter relates to an identity of a user from whom alterations are received.
However, Sanborn teaches:
a requirement of the rendering filter relates to an identity of a user from whom alterations are received (at least Abstract; pp. 2-3, [0027]-[0034], [0039]-[0045]; pp. 4-5, [0063]-[0069], [0071]-[0078]; p. 5, [0080]-[0091]; p. 6, [0104]-[0107] [Wingdings font/0xE0] Sanborn teaches a document creation application 32 such as a document editor for creating or editing a document containing one or more reusable fragments (see p. 2, [0027]-[0034]). Each reusable fragment has associated with it metadata (see p. 2, [0039]-[0043]; p. 4, [0063]-[0069]; p. 5, [0080]-[0090]). Fragments and their associated metadata are stored as records 26 in a fragment store 25 comprising a database (see pp. 2-3, [0044]-[0045]). A fragment search engine 34 may be used to search/filter fragments stored in the fragment store 25 such that only fragments meeting the search criteria may be presented for inclusion in the document (see pp. 4-5, [0071]-[0078]). Fragments may be edited within a document (see p. 5, [0091]). Edits or changes made to fragments may be automatically added to the fragment store 25. Changed versions may then be available for reuse along with the original versions. Metadata may be added/updated that indicate the various versions of fragments stored in the fragment store 25 (see pp. 6-7, [0104]-[0107]). Finally, the system 10 may permit a user to open a document and cause system 10 to search for updated versions of any fragments that are present in the document (i.e. a filtering is applied to fragments when the document is opened/displayed). The system may present the user with the option of updating the document to include updated versions of any fragment(s) for which one or more updated versions exists in fragment store 25. If the user so chooses, the document will be updated by integrating the updated version(s) of the fragment(s) in place of the existing fragment(s). The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis (see p. 6, [0104]) (i.e., the document fragments are filtered such that the current state (version) of the fragments may be displayed)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.




Regarding dependent claim 44, Davis fails to explicitly teach:
the alteration to the first content item is received from a first user, the alteration to the second content item is received from a second user,
However, Grant teaches:
the alteration to the first content item is received from a first user, the alteration to the second content item is received from a second user (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. Grant teaches a system that accommodates multiple authors as evidenced that each time a section of a document or file is edited, the modification author, the date and time of the modification, and the version number are stored in the section metadata (see p. 4, [0032]); where the modification author is a particular author from among several different authors. Thus, alterations may be made by multiple authors).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis by multiple authors.
Davis and Grant fail to explicitly teach:
a requirement of the rendering filter is that metadata of alterations must include an indication that the alteration was received from the second user and
 the visual rendering of the content model according to the rendered document view includes the altered content of the second content item received from the second user, but includes the content of the first content item before it was altered by the first user.
However, Sanborn teaches:
a requirement of the rendering filter is that metadata of alterations must include an indication that the alteration was received from the second user and the visual rendering of the content model according to the rendered document view includes the altered content of the second content item received from the second user, but includes the content of the first content item before it was altered by the first user (at least Abstract; pp. 2-3, [0027]-[0034], [0039]-[0045]; pp. 4-5, [0063]-[0069], [0071]-[0078]; p. 5, [0080]-[0091]; p. 6, [0104]-[0107] [Wingdings font/0xE0] Sanborn teaches a document creation application 32 such as a document editor for creating or editing a document containing one or more reusable fragments (see p. 2, [0027]-[0034]). Each reusable fragment has associated with it metadata (see p. 2, [0039]-[0043]; p. 4, [0063]-[0069]; p. 5, [0080]-[0090]). Fragments and their associated metadata are stored as records 26 in a fragment store 25 comprising a database (see pp. 2-3, [0044]-[0045]). A fragment search engine 34 may be used to search/filter fragments stored in the fragment store 25 such that only fragments meeting the search criteria may be presented for inclusion in the document (see pp. 4-5, [0071]-[0078]). Fragments may be edited within a document (see p. 5, [0091]). Edits or changes made to fragments may be automatically added to the fragment store 25. Changed versions may then be available for reuse along with the original versions. Metadata may be added/updated that indicate the various versions of fragments stored in the fragment store 25 (see pp. 6-7, [0104]-[0107]). Finally, the system 10 may permit a user to open a document and cause system 10 to search for updated versions of any fragments that are present in the document (i.e. a filtering is applied to fragments when the document is opened/displayed). The system may present the user with the option of updating the document to include updated versions of any fragment(s) for which one or more updated versions exists in fragment store 25. If the user so chooses, the document will be updated by integrating the updated version(s) of the fragment(s) in place of the existing fragment(s). The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis (see p. 6, [0104]) (i.e., the document fragments are filtered such that the current state (version) of the fragments may be displayed)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.








Regarding dependent claim 45, Davis fails to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least a time of alteration.
However, Grant teaches:
the metadata added as a result of the alterations to the first and second content items includes at least a time of alteration (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. Grant teaches a system that accommodates multiple authors as evidenced that each time a section of a document or file is edited, the modification author, the date and time of the modification, and the version number are stored in the section metadata (see p. 4, [0032])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis by multiple authors.
Grant and Davis fail to explicitly teach:
and a requirement of the rendering filter relates to a time of alteration.
However, Sanborn teaches:
and a requirement of the rendering filter relates to a time of alteration (at least Abstract; pp. 2-3, [0027]-[0034], [0039]-[0045]; pp. 4-5, [0063]-[0069], [0071]-[0078]; p. 5, [0080]-[0091]; p. 6, [0104]-[0107] [Wingdings font/0xE0] Sanborn teaches a document creation application 32 such as a document editor for creating or editing a document containing one or more reusable fragments (see p. 2, [0027]-[0034]). Each reusable fragment has associated with it metadata (see p. 2, [0039]-[0043]; p. 4, [0063]-[0069]; p. 5, [0080]-[0090]). Fragments and their associated metadata are stored as records 26 in a fragment store 25 comprising a database (see pp. 2-3, [0044]-[0045]). A fragment search engine 34 may be used to search/filter fragments stored in the fragment store 25 such that only fragments meeting the search criteria may be presented for inclusion in the document (see pp. 4-5, [0071]-[0078]). Fragments may be edited within a document (see p. 5, [0091]). Edits or changes made to fragments may be automatically added to the fragment store 25. Changed versions may then be available for reuse along with the original versions. Metadata may be added/updated that indicate the various versions of fragments stored in the fragment store 25 (see pp. 6-7, [0104]-[0107]). Finally, the system 10 may permit a user to open a document and cause system 10 to search for updated versions of any fragments that are present in the document (i.e. a filtering is applied to fragments when the document is opened/displayed). The system may present the user with the option of updating the document to include updated versions of any fragment(s) for which one or more updated versions exists in fragment store 25. If the user so chooses, the document will be updated by integrating the updated version(s) of the fragment(s) in place of the existing fragment(s). The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis (see p. 6, [0104]) (i.e., the document fragments are filtered such that the current state (version) of the fragments may be displayed)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system and a particular revision may be selected (filtered) and viewed by its date of revision.

Regarding independent claim 48, Davis teaches:
A method performed by a data processing apparatus, the method comprising:
Note: an “entity” (indicates identity as in ownership) is defined (Substitute Specification at p. 10, lines 5-11) is used with reference to a “content stream” and can be a person, organization or government (country). Further, only 1 “content stream” per user (p. 10, lines 15-16).

receiving a plurality of content items and storing the plurality of content items in memory in a content stream associated with an entity (at least Abstract; p. 2, [0057]; p. 4, [0087]-[0088]; p. 5, [0116]; pp. 12-15, [0280]-[0382]; Figure 10 [Wingdings font/0xE0] Davis teaches a system for end-to-end content publishing including the creation of information content (e.g. objects, fragments) by a publishing author to produce “servables” storable in databases (e.g. content management systems). (at least p. 8, [0196]-[0197]; pp. 12-13, [0289]-[0296]; Figures 8, 10 [Wingdings font/0xE0] Davis describes use of a GUI (an editor) to enable the creation/modification of multimedia content. The GUI is customized to the particular role of the user (interpreted as an example of an entity); the user having previously logged into the system (see p. 8, [0196]). That is, the user (entity), based on their designated role, is limited as to what they can create/edit. Further, content that has been created and stored may be searched according to category, keyword, title, author, last modification date, etc. (see p. 8, [0197]). Still further, Davis describes the identification of meta information used to describe and to be associated with the content include the title, author, contents, revision date, and document type (see p. 12, [0289]). The point here is that each portion of content created/edited by the user (entity) having logged into the system and with the GUI, is associated by metadata with that user (the author, a unique ID)).
Note: The Examiner is interpreting the claimed “content model” as describing a document template (e.g., see Substitute Specification at p. 11, lines 24-27) and “content element” as describing content that one might place into a template slot or hole. Please correct if needed!

receiving a content model that includes at least one model element and storing the content model in the content stream (at least p. 13, [0297]-[0300]; Figure 10 [Wingdings font/0xE0] Davis describes the creation of “document templates” by domain experts that define the structure of the “servables” and fragments (see pp. 12-13, [0288]-[0292]) and, in addition, include auxiliary lookup tables for DTDs as well as the DTD-to-database mapping files. Davis further teaches that the created templates are stored because Davis teaches that a blank form based on a document template, the document template obtained based on selection, by the user, of the type of new document to be created (see p. 13, [0320]-[0328]));
Note: The Examiner interprets the claimed “association” step as describing, for example, the insertion or placement of the “content items” into a template; where the claimed “content model” is being interpreted as a template (e.g., see Substitute Specification at p. 11, lines 24-27). Please correct if needed!

receiving an association from a user between a first content item and a first model element of the content model and between a second content item and a second model element of the content model and storing a record of the associations in the content model (at least Abstract; p. 2, [0057]; p. 4, [0087]-[0088]; p. 5, [0116]; p. 6, [0127]-[0133]; pp. 12-15, [0280]-[0382]; Figure 10 [Wingdings font/0xE0] Davis teaches a system for end-to-end content publishing including the creation of information content (e.g. objects, fragments). Each fragment type is associated with a DTD (specifically metadata and content elements); a DTD is interpreted as the claimed content model).
Davis fails to explicitly teach:
receiving an alteration of at least a portion of the first content item; and adding metadata to the first content item about the alteration denoting at least one of
a time of alteration,
an identity of a user from which the alteration was received,
a geographic location from which the alteration was received, and
an activity specified by a user in connection with the alteration
while maintaining a record of the first content item before alteration;
However, Grant teaches:
receiving an alteration of at least a portion of the first content item; and adding metadata to the first content item about the alteration denoting at least one of
a time of alteration,
an identity of a user from which the alteration was received,
a geographic location from which the alteration was received, and
an activity specified by a user in connection with the alteration
while maintaining a record of the first content item before alteration (at least p. 4, [0032], [0036]-[0038]; Figures 3, 5-6 [Wingdings font/0xE0] Grant teaches that each time a section (e.g., at least a portion of a first content item) of a document or file is edited, the modification author (e.g., an identity of a user from which the alteration was received), the date and time of the modification (e.g., time of alteration), and the version number are stored in the section metadata, so that the complete revision history of an individual section can be recalled from the section metadata and displayed);
receiving an alteration of at least a portion of the second content item and adding metadata to the second content item about the alteration denoting at least one of
a time of alteration,
an identity of a user from whom the alteration was received,
a geographic location from which the alteration was received, and
an activity specified by a user in connection with the alteration
while maintaining a record of the second content item before alteration (at least p. 4, [0032], [0036]-[0038]; Figures 3, 5-6 [Wingdings font/0xE0] Grant teaches that each time a section (e.g., at least a portion of a second content item) of a document or file is edited, the modification author (i.e., an identity of a user from which the alteration was received), the date and time of the modification (e.g., time of alteration), and the version number are stored in the section metadata, so that the complete revision history of an individual section can be recalled from the section metadata and displayed);
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis fails to explicitly teach:
Note: The Examiner interprets the “visual rendering” of the claimed “content model” as displaying a template containing at least one “content item” in a current state. That is, as the template + content item(s) currently appear to the user at the time of display.

visually rendering the content model such that the visually rendered content model includes the altered portions of the first and second content items.
However, Grant teaches:
visually rendering the content model such that the visually rendered content model includes the altered portions of the first and second content items (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author, and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis and Grant fail to explicitly teach:
receiving a selection from a user of a content item alteration metadata filter to be applied to the metadata of the first and second content items, and
parsing the first and second content items for metadata meeting requirements of the content item alteration metadata filter and,
based on the parsing, visually rendering the content model such that the visually rendered content model includes the altered contents of the first and second content items only if the metadata about those respective alterations meet the requirements of the content item alteration metadata filter.
However, Sanborn teaches:
receiving a selection from a user of a content item alteration metadata filter to be applied to the metadata of the first and second content items, and parsing the first and second content items for metadata meeting requirements of the content item alteration metadata filter and, based on the parsing, visually rendering the content model such that the visually rendered content model includes the altered contents of the first and second content items only if the metadata about those respective alterations meet the requirements of the content item alteration metadata filter (at least Abstract; pp. 2-3, [0027]-[0034], [0039]-[0045]; pp. 4-5, [0063]-[0069], [0071]-[0078]; p. 5, [0080]-[0091]; p. 6, [0104]-[0107] [Wingdings font/0xE0] Sanborn teaches a document creation application 32 such as a document editor for creating or editing a document containing one or more reusable fragments (see p. 2, [0027]-[0034]). Each reusable fragment has associated with it metadata (see p. 2, [0039]-[0043]; p. 4, [0063]-[0069]; p. 5, [0080]-[0090]). Fragments and their associated metadata are stored as records 26 in a fragment store 25 comprising a database (see pp. 2-3, [0044]-[0045]). A fragment search engine 34 may be used to search/filter fragments stored in the fragment store 25 such that only fragments meeting the search criteria may be presented for inclusion in the document (see pp. 4-5, [0071]-[0078]). Fragments may be edited within a document (see p. 5, [0091]). Edits or changes made to fragments may be automatically added to the fragment store 25. Changed versions may then be available for reuse along with the original versions. Metadata may be added/updated that indicate the various versions of fragments stored in the fragment store 25 (see pp. 6-7, [0104]-[0107]). Finally, the system 10 may permit a user to open a document and cause system 10 to search for updated versions of any fragments that are present in the document (i.e. a filtering is applied to fragments when the document is opened/displayed). The system may present the user with the option of updating the document to include updated versions of any fragment(s) for which one or more updated versions exists in fragment store 25. If the user so chooses, the document will be updated by integrating the updated version(s) of the fragment(s) in place of the existing fragment(s). The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis (see p. 6, [0104]) (i.e., the document fragments are filtered such that the current state (version) of the fragments may be displayed)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby multiple authors may select (filter) and view individual versions of a document according to the time they were archived.

Regarding dependent claim 49, Davis fails to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least an identity of a user from whom the respective alterations were received 
However, Grant teaches:
the metadata added as a result of the alterations to the first and second content items includes at least an identity of a user from whom the respective alterations were received (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author (indicating that multiple users may be using the system to include displaying documents) and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components. The file is capable of being edited by more than one user by virtue of its recording as part of revision history with each section the author associated with the edit. Furthermore, one of ordinary skill in the art at the time of invention would have known that users of a system such as Grant would have been able to separately select different views allowing each user to see the version they desired).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis and Grant fail to explicitly teach:
a requirement of the content item alteration metadata filter relates to an identity of a user from whom alterations are received.
However, Sanborn teaches:
a requirement of the content item alteration metadata filter relates to an identity of a user from whom alterations are received (at least Abstract; pp. 2-3, [0027]-[0034], [0039]-[0045]; pp. 4-5, [0063]-[0069], [0071]-[0078]; p. 5, [0080]-[0091]; p. 6, [0104]-[0107] [Wingdings font/0xE0] Sanborn teaches a document creation application 32 such as a document editor for creating or editing a document containing one or more reusable fragments (see p. 2, [0027]-[0034]). Each reusable fragment has associated with it metadata (see p. 2, [0039]-[0043]; p. 4, [0063]-[0069]; p. 5, [0080]-[0090]). Fragments and their associated metadata are stored as records 26 in a fragment store 25 comprising a database (see pp. 2-3, [0044]-[0045]). A fragment search engine 34 may be used to search/filter fragments stored in the fragment store 25 such that only fragments meeting the search criteria may be presented for inclusion in the document (see pp. 4-5, [0071]-[0078]). Fragments may be edited within a document (see p. 5, [0091]). Edits or changes made to fragments may be automatically added to the fragment store 25. Changed versions may then be available for reuse along with the original versions. Metadata may be added/updated that indicate the various versions of fragments stored in the fragment store 25 (see pp. 6-7, [0104]-[0107]). Finally, the system 10 may permit a user to open a document and cause system 10 to search for updated versions of any fragments that are present in the document (i.e. a filtering is applied to fragments when the document is opened/displayed). The system may present the user with the option of updating the document to include updated versions of any fragment(s) for which one or more updated versions exists in fragment store 25. If the user so chooses, the document will be updated by integrating the updated version(s) of the fragment(s) in place of the existing fragment(s). The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis (see p. 6, [0104]) (i.e., the document fragments are filtered such that the current state (version) of the fragments may be displayed)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.

Regarding dependent claim 50, Davis fails to explicitly teach:
the alteration to the first content item is received from a first user, the alteration to the second content item is received from a second user,
However, Grant teaches:
the alteration to the first content item is received from a first user, the alteration to the second content item is received from a second user (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. Grant teaches a system that accommodates multiple authors as evidenced that each time a section of a document or file is edited, the modification author, the date and time of the modification, and the version number are stored in the section metadata (see p. 4, [0032]); where the modification author is a particular author from among several different authors. Thus, alterations may be made by multiple authors).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis by multiple authors.
Davis and Grant fail to explicitly teach:
a requirement of the content item alteration metadata filter is that metadata of alterations must include an indication that the alteration was received from the second user and the visual rendering of the content model includes the altered content of the second content item received from the second user, but includes the content of the first content item before it was altered by the first user.
However, Sanborn teaches:
a requirement of the content item alteration metadata filter is that metadata of alterations must include an indication that the alteration was received from the second user and the visual rendering of the content model includes the altered content of the second content item received from the second user, but includes the content of the first content item before it was altered by the first user (at least Abstract; pp. 2-3, [0027]-[0034], [0039]-[0045]; pp. 4-5, [0063]-[0069], [0071]-[0078]; p. 5, [0080]-[0091]; p. 6, [0104]-[0107] [Wingdings font/0xE0] Sanborn teaches a document creation application 32 such as a document editor for creating or editing a document containing one or more reusable fragments (see p. 2, [0027]-[0034]). Each reusable fragment has associated with it metadata (see p. 2, [0039]-[0043]; p. 4, [0063]-[0069]; p. 5, [0080]-[0090]). Fragments and their associated metadata are stored as records 26 in a fragment store 25 comprising a database (see pp. 2-3, [0044]-[0045]). A fragment search engine 34 may be used to search/filter fragments stored in the fragment store 25 such that only fragments meeting the search criteria may be presented for inclusion in the document (see pp. 4-5, [0071]-[0078]). Fragments may be edited within a document (see p. 5, [0091]). Edits or changes made to fragments may be automatically added to the fragment store 25. Changed versions may then be available for reuse along with the original versions. Metadata may be added/updated that indicate the various versions of fragments stored in the fragment store 25 (see pp. 6-7, [0104]-[0107]). Finally, the system 10 may permit a user to open a document and cause system 10 to search for updated versions of any fragments that are present in the document (i.e. a filtering is applied to fragments when the document is opened/displayed). The system may present the user with the option of updating the document to include updated versions of any fragment(s) for which one or more updated versions exists in fragment store 25. If the user so chooses, the document will be updated by integrating the updated version(s) of the fragment(s) in place of the existing fragment(s). The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis (see p. 6, [0104]) (i.e., the document fragments are filtered such that the current state (version) of the fragments may be displayed)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.

Regarding dependent claim 51, Davis fails to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least a time of alteration
However, Grant teaches:
the metadata added as a result of the alterations to the first and second content items includes at least a time of alteration (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. Grant teaches a system that accommodates multiple authors as evidenced that each time a section of a document or file is edited, the modification author, the date and time of the modification, and the version number are stored in the section metadata (see p. 4, [0032])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis by multiple authors.
Davis and Grant fail to explicitly teach:
a requirement of the content item alteration metadata filter relates to a time of alteration.
However, Sanborn teaches:
a requirement of the content item alteration metadata filter relates to a time of alteration (at least Abstract; pp. 2-3, [0027]-[0034], [0039]-[0045]; pp. 4-5, [0063]-[0069], [0071]-[0078]; p. 5, [0080]-[0091]; p. 6, [0104]-[0107] [Wingdings font/0xE0] Sanborn teaches a document creation application 32 such as a document editor for creating or editing a document containing one or more reusable fragments (see p. 2, [0027]-[0034]). Each reusable fragment has associated with it metadata (see p. 2, [0039]-[0043]; p. 4, [0063]-[0069]; p. 5, [0080]-[0090]). Fragments and their associated metadata are stored as records 26 in a fragment store 25 comprising a database (see pp. 2-3, [0044]-[0045]). A fragment search engine 34 may be used to search/filter fragments stored in the fragment store 25 such that only fragments meeting the search criteria may be presented for inclusion in the document (see pp. 4-5, [0071]-[0078]). Fragments may be edited within a document (see p. 5, [0091]). Edits or changes made to fragments may be automatically added to the fragment store 25. Changed versions may then be available for reuse along with the original versions. Metadata may be added/updated that indicate the various versions of fragments stored in the fragment store 25 (see pp. 6-7, [0104]-[0107]). Finally, the system 10 may permit a user to open a document and cause system 10 to search for updated versions of any fragments that are present in the document (i.e. a filtering is applied to fragments when the document is opened/displayed). The system may present the user with the option of updating the document to include updated versions of any fragment(s) for which one or more updated versions exists in fragment store 25. If the user so chooses, the document will be updated by integrating the updated version(s) of the fragment(s) in place of the existing fragment(s). The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis (see p. 6, [0104]) (i.e., the document fragments are filtered such that the current state (version) of the fragments may be displayed)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Sanborn with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Sanborn provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system and a particular revision may be selected (filtered) and viewed by its date of revision.

Claims 46-47 and 52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Grant, and in further view of Sanborn, and in further view of Brandenborg (U.S. Patent Application Publication No. 2004/0199867 A1, filed 12/16/2003, published 10/07/2004).
Regarding dependent claim 46, Davis, Grant and Sanborn fail to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least a geographic location from which the alteration was received and
a requirement of the rendering filter relates to a geographic location from which the alteration was received.
However, Brandenborg teaches:
the metadata added as a result of the alterations to the first and second content items includes at least a geographic location from which the alteration was received and
a requirement of the rendering filter relates to a geographic location from which the alteration was received (at least p. 3, [0039]; p. 7, [0128]-[0138] [Wingdings font/0xE0] Brandenborg teaches assignment metadata that may be associated with a publishing content object (PCO). PCO’s may be created and/or edited (alterable) by any number of users such as editorial staff. PCO’s may include a variety of metadata that may include an address and/or name of a geographical location of a news event related to the assignment. This and other metadata are searchable (filterable) (see [0039])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Brandenborg with those of Davis, Grant and Sanborn as all of these inventions are related to the maintenance and update of revision information. Adding the teaching of Brandenborg provides systematic and comprehensive methods for creating, editing, maintaining and searching database records of content items by the geographic location metadata assigned to them to aid in producing a publication.






Regarding dependent claim 47, Davis, Grant and Sanborn fail to explicitly teach:
Note: the phrase “activity specified by a user” is given a broad interpretation.

the metadata added as a result of the alterations to the first and second content items includes at least an activity specified by a user in connection with the alteration and a requirement of the rendering filter relates to an activity specified by a user in connection with the alteration.
However, Brandenborg teaches:
the metadata added as a result of the alterations to the first and second content items includes at least an activity specified by a user in connection with the alteration and a requirement of the rendering filter relates to an activity specified by a user in connection with the alteration (at least p. 5, [0062]; p. 6, [0105]; p. 11, [0209]-[0210]; p. 12, [0229] [Wingdings font/0xE0] Brandenborg teaches various metadata that are interpreted as relating to activities specified by users such as adding notes or comments to a PCO editing or reviewing a PCO (see p. 5, [0062]; p. 6, [0105]; p. 11, [0209]-[0210]; p. 12, [0229])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Brandenborg with those of Davis, Grant and Sanborn as all of these inventions are related to the maintenance and update of revision information. Adding the teaching of Brandenborg provides the benefit maintaining a record of content items through the utilization of metadata which can be filtered.






Regarding dependent claim 52, Davis, Grant and Sanborn fail to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least a geographic location from which the alteration was received and
a requirement of the content item alteration metadata filter relates to a geographic location from which the alteration was received.
However, Brandenborg teaches:
the metadata added as a result of the alterations to the first and second content items includes at least a geographic location from which the alteration was received and
a requirement of the content item alteration metadata filter relates to a geographic location from which the alteration was received (at least pp. 1-2, [0008]-[0013] [Wingdings font/0xE0] Brandenborg describes a content management system for planning, creating, budgeting, organizing, retrieving, archiving searching and tracking content (referred to as Publishing Content Objects or PCOs, see pp. 2-3, [0033]-[0034]) in a shared editorial environment of a news publisher and various associated alliance partners that enables a subset of content objects on a given layout budget to be selected for publishing automatically according to a set of conditions. Each PCO is associated with a myriad of metadata which is filterable. That PCOs are accessible, editable, sharable amongst users of the system would allow, for example, a first user to create and/or edit a first content item and a second user to create and/or edit a second content item. In addition, each PCO is associated with a myriad of metadata (see p. 3, [0035]-[0040], [0042]). The PCOs may be searched for and retrieved, for example, for publishing, according to this myriad of metadata. Thus, for example, a publication could be assembled using PCOs identified in a search according to a query utilizing the myriad of metadata associated with each PCO. Specific metadata relate to a geographical location where the PCO was created (e.g. a photograph) (see p. 7, [0127]; p. 16, [0348])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Brandenborg with those of Davis, Grant and Sanborn as all of these inventions are related to the maintenance and update of revision information. Adding the teaching of Brandenborg provides the benefit maintaining a record of content items through the utilization of metadata which can be filtered.

Regarding dependent claim 53, Davis, Grant and Sanborn fail to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least an activity specified by a user in connection with the alteration and
a requirement of the content item alteration metadata filter relates to an activity specified by a user in connection with the alteration.
However, Brandenborg teaches:
the metadata added as a result of the alterations to the first and second content items includes at least an activity specified by a user in connection with the alteration and
a requirement of the content item alteration metadata filter relates to an activity specified by a user in connection with the alteration (at least p. 5, [0062]; p. 6, [0105]; p. 11, [0209]-[0210]; p. 12, [0229] [Wingdings font/0xE0] Brandenborg teaches various metadata that are interpreted as relating to activities specified by users such as adding notes or comments to a PCO editing or reviewing a PCO (see p. 5, [0062]; p. 6, [0105]; p. 11, [0209]-[0210]; p. 12, [0229])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Brandenborg with those of Davis, Grant and Sanborn as all of these inventions are related to the maintenance and update of revision information. Adding the teaching of Brandenborg provides the benefit maintaining a record of content items through the utilization of metadata which can be filtered.

Response to Arguments
Regarding the previous rejection of independent claims 36 and 48, Applicants have amended Independent claims 36 and 48, as indicated below:

36.	A method performed by a data processing apparatus, the method comprising:
receiving a plurality of content items from a user and storing the plurality of content items in memory in a content stream associated with an entity;
receiving a content model from a user that includes at least one model element and storing the content model in the content stream;
receiving an association from a user between at least a portion of a first content item and a model element of the content model and between at least a portion of a second content item and a model element of the content model and storing a record of the associations in the content model;
receiving a selection from a user of a dynamic document view for the content model;

at a first instance in time, visually rendering the content model according to the dynamic document view;

at a second instance in time after the first instance in time, altering the at least a portion of the first content item and adding metadata about the alteration to the first content item denoting at least a time of alteration, an identify of a user from which the alteration was received, a geographic location from which the alteration was received, and an activity specified by the user in connection with the alteration while maintaining a record of the first content item before alteration;

at a third instance in time after the second instance in time, altering the at least a portion of the second content item and adding metadata about the alteration to the second content item denoting at least a time of alteration, an identity of a user from whom the alteration was received, and an activity specified by a user in connection with the alteration while maintaining a record of the second content item before alteration;

at a fourth instance in time after the third instance in time,
visually rendering the content model according to the dynamic document view such that the most current state of the first and second content items is rendered,
receiving a selection from a user of a rendered document view for the content model, the rendered document view having associated with it a rendering filter to be applied to the metadata of the metadata of the first and second content items, and

at a fifth instance in time after the third instance in time, in response to receiving the selection of the rendered document view for the content model, applying the rendering filter to the metadata about the alterations to the first and second content items and, in rendering a document according to the rendered document view, only rendering alterations to the first and second content items if the metadata about those respective alterations meet the requirements of the rendering filter.

48.	A method performed by a data processing apparatus, the method comprising:
receiving a plurality of content items and storing the plurality of content items in memory in a content stream associated with an entity;
receiving a content model that includes at least one model element and storing the content model in the content stream;
receiving an association from a user between a first content item and a first model element of the content model and between a second content item and a second model element of the content model and storing a record of the associations in the content model;
receiving an alteration of at least a portion of the first content item and adding metadata to the first content item about the alteration denoting at least one of a time of alteration, an identity of a user from which the alteration was received, a geographic location from which the alteration was received, and an activity specified by a user in connection with the alteration while maintaining a record of the first content item before alteration;
receiving an alteration of at least a portion of the second content item and adding metadata to the second content item about the alteration denoting at least one of a time of alteration, an identity of a user from whom the alteration was received, a geographic location from which the alteration was received, and an activity specified by a user in connection with the alteration while maintaining a record of the second content item before alteration;
visually rendering the content model such that the visually rendered content model includes the altered portions of the first and second content items,
receiving a selection from a user of a content item alteration metadata filter to be applied to the first and second content items, and
parsing the first and second content items for metadata meeting requirements of the content item alteration metadata filter and, based on the parsing, visually rendering the content model such that the visually rendered content model includes the altered contents of the first and second content items only if the metadata about those respective alterations meet the requirements of the content item alteration metadata filter.

Applicant’s arguments directed to the prior art of Shaver are moot in view of new rejections made in further view of Sanborn et al. (hereinafter Sanborn, U.S. 2009/0327277 A1).

	Sanborn teaches metadata associated with document fragments. The metadata may include metadata pertaining to edits or other changes made to the fragments over time. Original fragments and edited fragments are stored in a searchable database. When a document is rendered, and if, for example, newer versions of fragments are detected (e.g. filtering), then the system indicates this to the user and the user has the option of telling the system to automatically update the document so that the current versions of the fragments replace the old versions so that the current state of the document is presented to the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
08/10/2022
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177